EXHIBIT 10.5

 

SUMMARY OF 2006 BASE SALARIES FOR NAMED EXECUTIVE OFFICERS

 

The following sets forth a summary of the base salaries for 2006 for the Chief
Executive Officer of St. Mary Land & Exploration Company (the “Company”) and the
four other highest compensated executive officers of the Company during 2005 by
reference to total annual salary and bonus for 2005 (the “Named Executive
Officers”), which base salaries for 2006 were approved by the Board of Directors
of the Company on December 15, 2005.

 

Name and Principal Position

2006 Base Salary

Mark A. Hellerstein
President and Chief Executive Officer

$402,700

Douglas W. York
Executive Vice President and Chief Operating Officer

$270,000

Robert L. Nance
Senior Vice President

$240,000

Jerry R. Schuyler
Senior Vice President and Regional Manager

$203,000

Kevin R. Willson
Senior Vice President and Regional Manager

$205,000

 

 

 

 

 

 